Valentine, J.-:
I concur in the decision of this case. This court has always been liberal in sustaining dedications of property for public purposes, however made, and in sustaining them as intended by the dedicator or proprietor. *95(Comm’rs of Franklin Co. v. Lathrop, 9 Kas. 453; Cemetery Association v. Meninger, 14 id. 312; Comm’rs of Wyandotte Co. v. Presbyterian Church, 30 id. 620; Brooks v. City of Topeka, 34 id. 277; Comm’rs of Miami Co. v. Wilgus, 42 id. 457; Hayes v. Houk, 45 id. 466; 25 Pac. Rep. 860.) But where property has never been dedicated at all for any kind of public purpose, by any word, act, sign, figure, map, plat, field-notes, or acknowledgment, as was the case in the case of Fisher v. Carpenter, 36 Kas. 184, this court does not hold that there has been any dedication; and it certainly does not hold*that there has been a dedication for some specific or particular purpose, as for a public street. In the case last cited, the plaintiff in the trial court, Carpenter, commenced his action against the defendant, Fisher, to restrain and enjoin him from obstructing a piece of ground 250 feet in length east and west, 34 feet in width at the west end and 89 feet in width at the east end, upon the sole ground that it was a public street. Carpenter was and is a private individual, having no interest in any of the property platted as Fisher’s addition, of which it is claimed by Carpenter that this piece of ground constitutes a part. Now, if this piece of ground was not dedicated for any public purpose at all, or if it was in fact dedicated for some other public purpose than for a public street, as, for instance, for a public park, common school, seminary, college, jail, court-house, church, cemetery, hospital, asylum, city hall, or market, then the plaintiff could not maintain his action. The piece of ground, however, was not dedicated at all for any public purpose in any manner, or by any word or act of any kind, and taking the statutes relating to the subject, and the map, field-notes and acknowledgment filed by the proprietor of the said addition, and they together show affirmatively that the piece of ground was not dedicated nor intended to be dedicated by the proprietor for a street.